Affirm and Opinion Filed August 21, 2013.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00855-CR

                              THOMAS KELLAM, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA11-57501-L

                            MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                  Opinion by Justice Moseley
       Thomas Kellam was convicted of assault involving family violence. Punishment was

assessed at 210 days’ confinement in jail, probated for twenty-four months. We adopted the trial

court’s finding that appellant no longer desires to pursue the appeal. We ordered the appeal

submitted without the reporter’s record and briefs. See TEX. R. APP. P. 37.3(c), 38.8(b)(4).

Absent briefs, no issues are before us. Finding no fundamental error, we affirm the trial court’s

judgment.


                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47
130855F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

THOMAS KELLAM, Appellant                           On Appeal from the County Criminal Court
                                                   No. 10, Dallas County, Texas
No. 05-13-00855-CR        V.                       Trial Court Cause No. MA11-57501-L.
                                                   Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                   participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 21st day of August, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –2–